Case 19-23948-CMB         Doc 90     Filed 04/22/21 Entered 04/22/21 10:10:42            Desc Main
                                    Document      Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:
                               Debtor


                                                        Related to: Document Nos. 31 and 89




Anthony J. Dercole

Ronda J. Winnecour, Trustee
                              Respondents




                                              ORDER


         Upon consideration of the Motion to Continue Status Conference filed by Movant, The

         Bank of New York Mellon, F/K/A The Bank of New York as trustee for registered

         Holders of CWABS, Inc., Asset-Backed Certificates, Series 2005-9, it is Ordered

         and Decreed that the Motion is granted, and the Status Conference scheduled for April 27,

                                                   June 29, 2021 at 1:30 p.m.
         2021 at 2:30 p.m. is hereby continued to _______________________   at via Zoom Video
                                                                               _________.

         Conference Application.
                                                             By the Court,
         Dated: April 22, 2021                         ________________________
                                                       Carlota M. Böhm
                                                       Chief United States Bankruptcy Judge
                                                          __________________________________
                                                             Honorable Carlota Böhm
                                                        FILED
                                                        4/22/21 9:56 am
                                                        CLERK
                                                        U.S. BANKRUPTCY
                                                        COURT - WDPA
